

Exhibit 10.3

FIRST AMENDMENT TO LEASE


This First Amendment to Lease (hereinafter “First Amendment”) is entered into as
of the 24th day of March 2014, by and between SANDY PARK II L.L.C., a Utah
limited liability company (hereinafter “Landlord”), and LIFEVANTAGE CORPORATION,
a Colorado corporation (hereinafter “Tenant”).


RECITALS


WHEREAS, Landlord and Tenant entered into that certain Lease dated September 20,
2012 (hereinafter “Lease”), for the third (3rd) and fourth (4th) floors,
consisting of 44,353 square feet of gross rentable area, of the Sandy Park
Office Complex (hereinafter “Building”) in Sandy City, Utah; and


WHEREAS, Landlord and Tenant desire to modify the Lease as follows:


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, it is covenanted and agreed between the
parties that the Lease be modified and amended as follows:


1.
Landlord shall install, at Landlord’s sole cost and expense, a commercial
standby generator at the Building, and Tenant shall be entitled to the exclusive
use of up to eighty (80) kilowatts of such generator.



2.
From and after mutual execution of this First Amendment, Section 1.01 (L) of the
Lease, BASE MONTHLY RENT, shall be amended and restated as follows:



“Eighty-Seven Thousand Seven Hundred Ninety-Eight and 55/100 Dollars
($87,798.55).”


3.
From and after mutual execution of this First Amendment, Section 1.01 (M) of the
Lease, ESCALATIONS IN BASE MONTHLY RENT, shall be amended and restated as
follows:



“Escalation Commencement        Monthly Payment
Commencing the 1st day of the 13th month    $91,494.65
after the Rental Commencement Date


Commencing the 1st day of the 25th month    $95,190.74
after the Rental Commencement Date


Commencing the 1st day of the 37th month        $98,886.84
after the Rental Commencement Date



1



--------------------------------------------------------------------------------





Commencing the 1st day of the 49th month        $102,582.93
after the Rental Commencement Date


Commencing the 1st day of the 61st month        $106,279.03
after the Rental Commencement Date


Commencing the 1st day of the 73rd month    $109,975.18
after the Rental Commencement Date


Commencing the 1st day of the 85th month        $113,671.28
after the Rental Commencement Date


Commencing the 1st day of the 97th month        $117,367.31
after the Rental Commencement Date


Commencing the 1st day of the 109th month    $121,063.41
after the Rental Commencement Date”


4.
Except as specifically modified, altered, or changed by this First Amendment;
the Lease and any amendments or extensions shall remain unchanged and in full
force and effect throughout the Rental Term. Capitalized terms used in this
First Amendment that are not defined herein shall have the meanings ascribed to
them in the Lease.





[Signature Pages to Follow]





2



--------------------------------------------------------------------------------





IN WITNESS THEREOF, the parties hereto have executed this First Amendment as of
the date and year first above written.


LANDLORD:
SANDY PARK II L.L.C., a Utah limited liability company



By:
WOODBURY STRATEGIC PARTNERS FUND, L.P., a Delaware limited partnership, Its
Manager



By:
WSP TRUFFLES L.L.C., a Delaware limited liability company, Its General Partner



By:
WOODBURY STRATEGIC PARTNERS MANAGEMENT L.L.C., a Utah limited liability company,
Its Manager



By:
WOODBURY CORPORATION, a Utah

corporation, Its Manager





By:    /s/ O. Randall Woodbury
O. Randall Woodbury, President




By:    /s/ Jeffrey K. Woodbury
Jeffrey K. Woodbury, Vice President
                


TENANT:
LIFEVANTAGE CORPORATION, a Colorado corporation







By:    /s/ Doug Robinson
Doug Robinson, President and Chief Executive Officer







3

